      Case 1:18-cv-06626-ALC-KNF Document 254 Filed 01/31/21 Page 1 of 2



                               Andrew D. Bochner, Esq.
295 Madison Avenue, 12th Floor                                        Andrew@BochnerIP.com
New York, New York 10017                                                      Tel: 646.971.0685




Via ECF                                                                     January 31, 2021
Hon. Andrew L. Carter Jr.
United States District Judge
Thurgood Marshall
United States Courthouse
40 Foley Square
New York, NY 10007


       Re:     Actava TV, Inc., et al. v. Joint Stock Company “Channel One Russia
               Worldwide” et al. (18-cv-06626)


Dear Judge Carter:
      We are counsel for Defendants Limited Liability Company “Rain TV-Channel”
(“Rain”), Kartina Digital GmbH (“Kartina”), Joint Stock Company “CTC Network”
(“CTC Network”), Joint Stock Company “New Channel” (“New Channel”), Closed Joint
Stock Company “TV DARIAL” (“TV DARIAL”), and Limited Liability Company
“Comedy TV” (“Comedy TV,” and collectively, “Defendants”) in the above-referenced
matter. We write pursuant to Rule 2.A of Your Honor’s Individual Rules to respectfully
request a pre-motion conference regarding Defendants’ anticipated motion for
judgment on the pleadings on Plaintiffs’ claim for malicious prosecution in its Second
Amended Complaint (“SAC”), Dkt. 147, under Rule 12(c). Defendants note that the
argument below—that the motion filed by Defendants in the prior action is not itself
an “action”—was not presented in the earlier motion to dismiss the first amended
complaint. 1 See generally Dkt. 73 at 18; Dkt. 80 at 14-15; Dkt. 84 at 4-5. Accordingly,
the Court did not address this issue in its ruling. Dkt. 121 at 17-18.
      The first element of malicious prosecution requires “the initiation of an action
by the defendant against the plaintiff.” Dkt. 121 at 17 (quoting Sankin v. Abeshouse,
545 F. Supp. 2d 324, 327 (S.D.N.Y. 2008)). And it is clear that an “action” refers to the


1Bochner IP was substituted for prior counsel, Dunnington, Bartholow & Miller LLP (“Dunnington”),
on December 23, 2020 with respect to defendants Rain and Kartina, and on December 28, 2020 with
respect to CTC Network, New Channel, and TV DARIAL. Dkt. Nos. 226 and 237. Bochner IP recently
entered an appearance for Comedy TV, Dkt. 252, and Dunnington is expected to file its withdrawal for
Comedy TV. Dunnington continues to represent defendant Joint Stock Company “Channel One Russia
Worldwide.”
      Case 1:18-cv-06626-ALC-KNF Document 254 Filed 01/31/21 Page 2 of 2




initiation of an independent lawsuit, not merely the filing of a motion in an existing
lawsuit, as alleged in the SAC. Dkt. 147 ¶ 91.
        Indeed, no New York court has ever held that a motion in an action somehow
itself constitutes an action for purposes of malicious prosecution. If Plaintiffs were
correct, courts would be inundated with malicious prosecution claims based on
discovery motions, motions to dismiss, motions to amend pleadings, and the like. Every
time a party prevails on a motion, it could file a new malicious prosecution litigation.
Courts around the country roundly reject this argument and hold that motions and
other actions taken by parties in existing actions are not themselves actions. See, e.g.,
Liberi v. Taitz, 647 F. App'x 794, 797 (9th Cir. 2016) (“The tort of malicious prosecution
requires the initiation of a full-blown action.”) (cleaned up) (citing Adams v. Superior
Court, 2 Cal. App. 4th 521, 528, 3 Cal. Rptr. 2d 49, 51 (1992)); 2 Flynn v. Liner Grode
Stein Yankelevitz Sunshine Regenstreif & Taylor LLP, No. 3:09-CV-00422-PMP, 2010
WL 4339368, at *5 (D. Nev. Oct. 15, 2010) (same); Corrigan v. Pflanz, No. CV-08-0333-
EFS, 2009 WL 10670879, at *2 (E.D. Wash. Apr. 9, 2009) (“Rule 11 motion . . . does not
give rise to an independent cause of action for either malicious prosecution or abuse of
process”); Merlet v. Rizzo, 64 Cal. App. 4th 53, 63 (Ct. App. 1998) (“[A] motion is not
independent of the original lawsuit, it cannot be the basis for a malicious prosecution
claim”); Lossing v. Superior Court, 207 Cal. App. 3d 635, 639 (Ct. App. 1989)
(“[C]ontempt proceedings to sanction discovery abuse are ancillary proceedings
without sufficient independence to support a cause of action for malicious
prosecution.”); Twyford v. Twyford, 63 Cal. App. 3d 916, 922, 134 Cal. Rptr. 145, 148
(Ct. App. 1976) (“[A] request for admissions is not a separate proceeding and has no
independent existence.”). In sum, Defendants’ filing of a motion is not an initiation of
an “action” and this Court should dismiss the malicious prosecution claim in Plaintiffs’
SAC.
       We thank the Court for its time and attention to this request.


                                                        Respectfully submitted,
                                                        /Andrew D. Bochner /
                                                        Andrew D. Bochner



2 “The reason the courts have held that a malicious prosecution action can not be grounded upon
actions taken within pending litigation is that permitting such a cause of action would disrupt the
ongoing lawsuit by injecting tort claims against the parties' lawyers and because the appropriate
remedy for actions taken within a lawsuit lies in the invocation of the court's broad powers to control
judicial proceedings.” Adams, 2 Cal. App. 4th at 528. Thus, to the extent Plaintiffs believed the
contempt motion was somehow improper—and it was not—its sole remedy was a motion for
appropriate relief in the prior litigation.

                                                  -2-
